DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and the third declaration of John Joseph is hereby entered. The arguments and declarations with respect to the previous rejection have been fully considered but are moot because the new ground of rejection does not rely the prior rejection specifically challenged in the argument.
Applicant’s arguments, filed 4/20/2022, with respect to the rejection of claims 19-28, 30-31 and 36-37 under the enablement requirement under 35 USC §112(a) has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of claims 19-28, 30-31 and 36-37 failing to comply with the written description requirement under 35 USC §112(a). See discussion below. 
Applicant's arguments filed 4/20/2022 with respect to the rejection of claims 19-28, 30-31 and 36-37 under the enablement requirement under 35 USC §112(b) have been fully considered but they are not persuasive. However, the examiner concedes the previous grounds of rejection under 35 USC §112(b) were incomplete and additional grounds of rejection are required to address the issues of indefiniteness identified throughout the claims. 
Applicant’s arguments with respect to claims 19-28, 30-31 and 36-37 rejected under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 31 recites the article of footwear as in claim 30, wherein the compressible structure is tuned to a progression of runner speeds and allow for distinct versions of the footwear differentiated by runner speed zone. However, there is no antecedent basis for the claimed subject matter in the specification. Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 19-28 and 36 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
	Claim 19 recites “a running shoe tuned to a running speed of a runner wearing the shoe.” The claim is interpreted as positively claiming a human body, a runner wearing the shoe. Appropriate correction is required. For purposes of examination, the claim will be interpreted as “a running shoe configured to be worn by a runner, the running shoe tuned to a running speed of a runner.” 
	Claim 19 recites “the shoe comprising (a) an upper that secures the foot to the shoe”. This claim is interpreted as positively claiming a part of the human body, the foot.  Appropriate correction is required. For purposes of examination, the claim will be interpreted as “the shoe comprising (a) an upper that is configured to secure the foot to the shoe.”
	Claims 20-28 and 36 are similarly rejected for depending on rejected claim 19. 
	Claim 27 recites “wherein each region of the compressible sole structure configured to be below a corresponding region of the foot consists of (a) the heel of the runner’s foot, (b) the ball of the runner’s foot, (c) the arch of the runner’s foot, (d) the toes of the runner’s foot.” The claim positively recites that the regions of the sole structure of the shoe consists of various parts of the runner’s foot (heel, ball, arch toes). Appropriate correction is required. For purposes of examination, the claim will be interpreted as “wherein each region of the compressible sole structure configured to be below a corresponding region of the foot consists of a region configured to be below (a) the heel of the runner’s foot, (b) the ball of the runner’s foot, (c) the arch of the runner’s foot, (d) the toes of the runner’s foot.” 
	Claim 28 recites “wherein each region of the compressible sole structure configured to be below a corresponding region of the foot consists of any subregion of the plantar surface of the runner’s foot that may exert a differential force onto an adjacent subregion of the compressible-sole structure.” The claim positively recites each region of the compressible sole structure consists of any subregion of the plantar surface of the runner’s foot. Appropriate correction is required. For purposes of examination, the claim will be interpreted as “wherein each region of the compressible sole structure configured to be below a corresponding region of the foot consists of any subregion configured to be below the plantar surface of the runner’s foot that may exert a differential force onto an adjacent subregion of the compressible-sole structure”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-28, 30-31, and 36-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. MPEP 2163 (II)(A)(3)(a). 
Claim 19 recites “A running shoe tuned to a running speed of a runner wearing the shoe”. 
Claim 23 recites “wherein the compressible sole structure comprises a plurality of regions, each of the compressible sole structure configured to be below a corresponding region of the foot and tuned to the forces applied to that region of the compressible sole structure by the corresponding region of the foot.”
Claim 30 recites “wherein the cushioning and energy return are maximized for a running speed zone by tuning the ratio of k/kideal to approach a value of 1.0.”
Claim 31 recites “wherein the compressible structure is tuned to a progression of runner speeds and allow for distinct versions of the footwear differentiated by runner speed zone.”
	The application does not describe an actual reduction to practice of the claimed invention because there is not sufficient detail to show the applicant was in possession of the claimed invention. With respect to the terms “tuning” or “tuned,” the specification provides “a midsole component can be tuned to a specific set of boundary conditions at a point on the midsole, an area of the midsole, or at multiple different areas of the midsole” (paragraph 0034) and identifying the spring constant that satisfies “boundary conditions imposed by the shoe dimensions, material properties, runner speed, and runner mass” (paragraph 0023). The tuning is done be taking into account the runner’s gait cycle (paragraph 0035).
The specification, however, does not describe details relating to several of these parameters, including a shoe’s dimensions, any actual thickness value of the compressible layer, or values relating to a runner’s mass or how the spring constant that satisfies the boundary conditions, can be determined. Upon reading applicant’s disclosure, one skilled in the art would understand these missing details are essential to understanding the correlation between function and structure. The disclosure also does not make clear if the tuning takes place once during manufacture and remains static for the life of the footwear, or if tuning is a continuous, dynamic process that changes over the life of the footwear (given that the shoe is tuned to a running speed, and running speeds can and do change  from one run to another and even over the course of a single run). Therefore, there is not sufficient evidence in the claims or specification to ascertain the correlation between the function of tuning and the structure of the shoe. 
With respect to the ratio k/kideal, the specification provides “By rearranging the terms algebraically, the PE/PEmax ratio can be expressed as a ratio of the actual spring constant, k, to an ideal spring constant, kideal. The k/kideal ratio can practically be applied to the manufacture of midsole components” (paragraph 0037). Where PE is the potential energy of the midsole and PEmax is the max potential energy of the midsole. Also, “a shoe according to this technology is tuned to match a runner's speed, preferably +/- 0.3 m/s, but may also be tuned to match the runner's speed +/- 1 m/s, or even +/- 2 m/s” (paragraph 0043). 
However, the specification provides the potential energy depends in part from the kinetic energy generated by the wearer (paragraph 0027), which also depends on the boundary conditions explained above, including the mass of the wearer. The specification does not describe express values or a specific example where all boundary conditions are expressed and accounted for, nor does it explain how it is done. The specification is silent as to how kideal is to be determined.  Similarly, one skilled in the art would readily understand these missing details are essential to understanding the correlation between function and structure. The claimed ratio is a function of parameters not fully described in the specification including the mass of the wearer to which the shoe is tuned, a wearer’s speed, and any express spring constant value of the shoe. These boundary conditions appear subject to change. However, the material properties of a shoe remain constant after manufacturing. There is not sufficient evidence to ascertain the maximized energy return without express boundary conditions. Consequently, these issues raise doubt as to possession of the claimed invention at the time of filing. 
Further, the claims alternately reference a shoe tuned to a running speed of a runner (claim 19), tuned to the forces applied to a region of the compressible sole (claim 23), tuned to a ratio of k/k-ideal (claim 30) and tuned to a progression of runner speed (claim 31).   The specification makes reference at different points to tuning to a speed or range of speeds, tuning to a range of body masses, tuning to a specific set of boundary conditions, and tuning that takes into account a runner’s gait cycle (see [0001-0002], [0027-0029], [0034-0036], [0042-0043]), but fails to provide any detail about how these various types of tuning are accomplished.   
	Claims 20-28, 31, and 36-37 are similarly rejected for depending on claims rejected under this section. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-28, 30-31, and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms lack antecedent basis:  In claim 19, the term “the limit of elasticity” (line 4) , and as written, it is unclear as to what is being claimed as having the limit of elasticity; “the ground contact phase of the gait cycle of the runner” (line 6); “the ground” (line 8); and “the runner’s leg muscles (lines 8-9). 
Claim 19 sets forth a running shoe tuned to a running speed of a runner wearing the shoe, the shoe comprising (a) an upper that secures the foot to the shoe, and (b) a compressible sole structure under the upper that compresses in proportion to the amount of pressure applied during a gait cycle of the runner to no more than the limit of elasticity and decompresses when pressure is decreased and removed from the compressible sole structure during the ground contact phase of the gait cycle of the runner.  This is followed by paragraphs i), ii), and iii) that set forth only description of the intended use of the shoe.  The only positively recited structure is the upper and the compressible sole structure that compresses in proportion to the amount of pressure applied during a gait cycle of the runner to no more than the limit of elasticity and decompresses when pressure is decreased and removed from the compressible sole structure.  
Applicant’s disclosure indicates that the tuning is done specific to boundary conditions of the individual runner wearing the shoe.  Thus, absent a specific runner, it is impossible to determine what the scope of this claim, and whether a reference would meet (or infringe) this claim.  Placing a light weight person (e.g. a toddler) in a running shoe, sized and designed for a grown adult, would result in some degree compression in proportion to the gait cycle of the runner being no more than a limit of elasticity of the materials of the sole. The amount of compression is clearly based who the wearer is. Absent a specific runner, it would be unclear if any given shoe with an upper and a compressible sole structure, that compresses in proportion to the amount of pressures applied during a gait cycle, would meet (or infringe upon) the claimed shoe. For example, any available article of footwear having an upper and a sole may already possess characteristics that would be considered “tuned,”  based on applicant’s disclosure, so long as a runner has a particular weight, a particular foot strike, and runs at a particular speed. However, when placed on a different runner, the same article of footwear might not meet (or infringe upon) the claimed shoe. The gait cycle and mass of the runner are not characteristics of the shoe. Thus, it is not clear when, or even if, a similar shoe would infringe on the claims. 
	Claims 20-28 and 36 are similarly rejected for depending on rejected claim 19. 
Claims 20-22 and 24-26 recite a level of sole decompression during the time from after the maximum application of force to the shoe during the contact period of the runner and before the shoe leaves the ground during the gait cycle of the runner. 
These claims are indefinite because whether or not the functions set forth, and actually performed by a given shoe, is dependent upon physical features of the particular person wearing the shoe. A shoe may meet the limitations of the claim when worn by one wearer. However, it is possible that the same shoe would not meet the same claim limitations when worn by a different wearer because the level of decompression would be different for each wearer. As a result, the scope of the claim is unclear and the claim is, therefore, indefinite.
Further, claims 20-22 and 24-26 are not further limiting the structure of claim 19. These claims are wholly functional in nature. The intended result of the sole structure does not provide a clear-cut indication of the scope because it imposes no structural limits on the sole. The claim is therefore indefinite because there is ambiguity with regard to how these functions further limit the structure of the sole. 
Claim 27 is indefinite because it recites that the regions of the compressible sole structure consist of various portions of the runner’s foot.  It is unclear how the shoe could consist of parts of the foot. It appears that Applicant may have intended to claim that “each region of the compressible sole structure configured to be below a corresponding region of the foot consists of a region configured to be below (a) the heel of the runner’s foot, (b) the ball of the runner’s foot, (c) the art of the runner’s foot, (d) the toes of the runner’s foot.”  That is how the claim will be interpreted, for examination purposes.
Claim 28 recites “wherein each region of the compressible sole structure ... consists of any subregion of the plantar surface of the runner’s foot that may exert a differential force onto an adjacent subregion of the compressible-sole structure.” First, the recitation of “may exert a differential force” renders the claim indefinite because it is unclear whether the sole structure requires the force or does not. The term “may” in this context does not clearly define the limitations of the claim. Second, it is unclear if the applicant is attempting to claim the planter surface of the runner’s foot because the claim recites that the compressible sole structure consists of the planter surface of the runner’s foot that exerts a force. Third, the claim recites a “differential force onto an adjacent subregion of the compressible-sole structure.” However, it is unclear from the claims or the specification what is meant by a differential force of the plantar surface of a foot or where an adjacent subregion is positioned with respect to the subregions or the differential force. The disclosure is silent with respect to a differential force.  Appropriate clarification is required.  
Claim 30 recites, in part “wherein the cushioning and energy return are maximized for a running speed zone by tuning the ratio of k/kideal the approach a value of 1.0.” Applicant’s disclosure provides that the tuning, including the determination of k/kideal, is done specific to boundary conditions of the individual runner wearer the shoe (paragraphs 0023-0024 for example). Thus, absent a specific runner, it is impossible to determine what the scope of the claim is, and whether a reference would meet (or infringe) this claim. Further, it is unclear from the claim how a value for kideal of the compressible structure, which would appear to vary with physical properties of the wearer and shoe, is determined or calculated.
It would be unclear if any given shoe with an upper and a compressible sole structure that compresses would infringe on the claimed shoe. For example, any available article of footwear having an upper and a sole may already possess characteristics would be considered “tuned”,  based on applicant’s disclosure, to a ratio of k/k-ideal so long as a runner has a particular weight, a particular foot strike, and runs at a particular speed. 
With respect to how a desirable spring constant is determined, it is unclear from the claims and the disclosure as to how, or to what extent, a given boundary condition is implemented into the calculation, or whether any of the conditions are excludable from the calculation.
Further, claim 30 sets forth tuning the ratio “to approach a value of 1.0”.  The term “approach” is a relative term whose limits are not clearly set forth either in the claim or in the specification.  Nor does the specification provide a standard for ascertaining the boundaries of such a term.  Consequently, the meets and bounds of claim 30 are unclear and the claim is indefinite.
	Claims 31 and 37 are similarly rejected for depending on rejected claim 30. 
Claim 31 recites “wherein the compressible structure is tuned to a progression of runner speeds and allow for distinct versions of footwear differentiated by runner speed zone”.   It is unclear what it means for an article of footwear, as claimed, to be “tuned to a progression of runner speeds”.  This language does not make it clear if this is a reference to static tuning that is a property of the footwear determined upon manufacture, or whether tuning occurs dynamically in the footwear as the runner changes their speed.   It is unclear what is meant by “allow for distinct versions of the footwear differentiated by runner speed zone”.  It is unclear how a  single article of footwear, i.e. the claimed finished product, can have distinct versions of that footwear differentiated by runner speed zone.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-28, 30-31 and 36-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0132564 A1 to Bruce (hereinafter “Bruce”). 
	For claim 19, Bruce discloses a running shoe (article of footwear 10).
	Claim 19 recites the running shoe is tuned to a running speed of a runner wearing the shoe. As discussed in the claims rejection section under 35 USC § 112(b) above, the recitation tuned to a running speed of a runner wearer the shoe is indefinite and does not clearly define the boundaries of the claimed running shoe. To reiterate, absent a specific runner and runner’s characteristics to which the shoe is tuned for, and absent to what extent, if any, the physical properties of the shoe are defined, it is not possible to determine the metes and bounds of the claim. Therefore, it is the Examiner’s position that a runner with an appropriate mass and an appropriate gait exists for which the shoe of Bruce is tuned.
Bruce discloses the midsole 270 is formed from any suitable materials that compress resiliently under applied loads and include ethylene vinyl acetate (EVA) and polyurethanes (para 0107). Since Bruce discloses a running shoe with the same recited structure, and same material properties (as best understood by applications disclosure, para 0065), it is expected that the shoe of Bruce performs in the same manner as the claimed shoe and is “tuned” to the extent required by the claim. 
Bruce further discloses:
the shoe comprising an upper that secures the foot to the shoe (upper 100), and a compressible sole structure (midsole 270) under the upper (fig. 19) that compresses in proportion to the amount of pressure applied during a gait cycle of the runner to no more than the limit of elasticity (Bruce discloses the midsole 270 is configurable to compress resiliently under applied loads, para 0107; Bruce also discloses the footwear 10 is for use when performing running movements, para 0053, and would necessarily include the gait cycle of the wearer when running; Further, a resiliently compressible sole cannot necessarily compress past its limit of elasticity by its very nature of resisting compression) and decompresses when pressure is decreased and removed from the compressible sole structure (similarly, because the midsole by its very nature resists compression under applied loads, it is necessary that the sole decompresses when said loads are removed from the sole in order for the sole to continue functioning as intended during running activities) during the ground contact phase of the gait cycle of the runner (as discussed above, the footwear 10 is for use when performing running movements, para 0053, and would necessarily include the gait cycle of the wearer when running).
	Claim 19 further recites that the shoe characterized in that: i) the gait cycle of the runner to which the shoe is tuned consists of: first, a time when the shoe initially contacts the ground; second, a time during which gravity and the runner's leg muscles apply increasing force to the shoe; third, a time of maximum application of force to the shoe, fourth, a time of application of decreasing force to the shoe until the force applied to the shoe is zero but the shoe remains in contact with the ground; fifth, a time when the shoe is removed from contact with the ground; sixth, a time when the shoe is moved forward before again contacting the ground. However, this is not a characterization of the shoe, but rather defining the gait cycle of the runner. This recitation does not define any additional structure of the shoe. The recitation is interpreted as an intended use for the shoe. Bruce discloses using the shoe during running movements, para 0053. 
Claim 19 further recites that the shoe characterized in that: ii) the compressible sole structure compresses to no more than its limit of elasticity upon application of increasing force to the shoe during the initial stage of the stride (Bruce discloses the midsole 270 is configurable to compress resiliently under applied loads, para 0107; Bruce also discloses the footwear 10 is for use when performing running movements, para 0053, and would necessarily include the gait cycle of the wearer when running; Further, a resiliently compressible sole cannot necessarily compress past its limit elasticity by its very nature of resisting compression), and  iii) the compressible sole structure decompresses in response to decreasing force during the time after the maximum application of force to the shoe and until the shoe leaves the ground (Since Bruce discloses that the midsole by its very nature resists compression under applied loads, it is necessary that the sole decompresses when said loads are removed from the sole in order for the sole to continue functioning as intended during running activities; as discussed above, the footwear 10 is for use when performing running movements, para 0053, and would necessarily include the gait cycle of the wearer when running including when force applied to the shoe decreases and is removed during lift). 

Claim 20 recites the running shoe of Claim 19, wherein the compressible sole structure decompresses completely during the time after the maximum application of force to the shoe during the contact period of the runner and before the shoe leaves the ground during the gait cycle of the runner. 
The claim is interpreted as an intended use recitation because it is claiming how the sole structure is intended to decompress after a maximum application of force. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (MPEP 2114).  No additional structure is recited by this claim. As best understood by applicant’s disclosure, paragraph 0065 of the specification provides a variety of materials may be utilized to form midsole element 40, and, as an example, midsole element 40 may be formed from a polymer foam material, such as polyurethane or ethyl vinyl acetate and exhibit the functional properties of rebound according to desired design specifications. Bruce also teaches the midsole 270 is formed from any suitable materials that compress resiliently under applied loads and include ethylene vinyl acetate (EVA) and polyurethanes (para 0107). Since Bruce discloses the same materials used in the claimed sole, it is expected that the shoe of Bruce is capable of performing the claimed intended use when used by an appropriately sized runner. 
Claims 21, 22, and 24-26 recite similar language as claim 20 with different minimum levels of decompression during the claimed intended use. As explained in the discussion for claim 20 above, since no additional structural difference is claimed, and Bruce discloses the same materials used in the construction of the sole, the recited intended use is not patentably distinguished from the prior art (see discussion for claim 20 above and MPEP 2114). 

	For claim 23, Bruce discloses the running shoe of Claim 19, wherein the compressible sole structure comprises a plurality of regions, each region of the compressible sole structure configured to be below a corresponding region of the foot and tuned to the forces applied to that region of the compressible sole structure by the corresponding region of the foot (see annotated fig. 19 below).  

    PNG
    media_image1.png
    513
    998
    media_image1.png
    Greyscale


	For claim 27, Bruce discloses the running shoe of Claim 23, wherein each region of the compressible sole structure configured to be below a corresponding region of the foot consists of (a) the heel of the runner's foot, (b) the ball of the runner's foot, (c) the arch of the runner's foot, (d) the toes of the runner's foot (See annotated fig. 19 above wherein the midsole 270 extends to regions configurable below a runner’s heel, the ball of the runner’s foot, the arch of the runner’s foot, and the toes of the runner). 

	Claim 28 recites the running shoe of Claim 23, wherein each region of the compressible sole structure configured to be below a corresponding region of the foot consists of any subregion of the plantar surface of the runner's foot that may exert a differential force onto an adjacent subregion of the compressible-sole structure.  
 However, the use of the term “may” indicates that everything that follows is not required, but is rather optional.  Thus, this claim fails to further limit claim 23 with either any additional structure or function. 

	For claim 30, Bruce discloses an article of footwear (article of footwear 10) having an upper (upper 100) and a compressible structure secured to the upper (midsole 270, also see fig. 19), the compressible structure providing cushioning (the midsole 270 provides a level of soft-type cushioning, para 0107) and energy return to the wearer by means of first compression of the compressible structure followed by expansion of the compressible structure (Bruce discloses the midsole 270 is configurable to compress resiliently under applied loads, para 0107, when performing running movements, para 0053; similarly, because the midsole by its very nature resists compression under applied loads, it is necessary that the sole provides a decompression force when said loads are removed from the sole in order for the sole to continue functioning as intended during running activities). 
	Claim 30 further recites wherein the cushioning and energy return are maximized for a running speed zone by tuning the ratio of k/kideal to approach a value of 1.0.   As discussed in the claim rejection section under 35 USC § 112(b) above, the value of k/kideal depends on properties of a specific wearer. The Examiner’s position is that there exists a wearer for whom the shoe of Bruce would meet the claimed limitation of the cushioning and energy return being maximized by having a ratio of k/kideal  approaching a value of 1.0

	Claim 31 recites the article of footwear as in claim 30, wherein the compressible structure is tuned to a progression of runner speeds and allow for distinct versions of the footwear differentiated by runner speed zone. As explained in the claim rejection section under 35 USC § 112(b), the recitation tuning to a progression of runner speeds is indefinite since it is unclear if this is a reference to static tuning that is a property of the footwear determined upon manufacturing, or whether tuning occurs dynamically in the footwear as the runner changes their speed. 
	No additional structure is recited by this claim and applicant’s disclosure does not disclose any additional structure as being necessary in order for a shoe to be “tuned to a progression of runner speeds and allow for distinct versions of the footwear differentiated by runner speed zones”, as recited in the claim. Bruce discloses the midsole 270 is formed from any suitable materials that compress resiliently under applied loads and include ethylene vinyl acetate (EVA) and polyurethanes (para 0107). Since Bruce discloses a running shoe with the same recited structure, and same material properties (as best understood by applications disclosure, para 0065), it is expected that the shoe of Bruce meets the limitations of the claim.

For claim 36, Bruce discloses the running shoe of claim 19, further comprising a midsole element formed from polyurethane or ethyl vinyl acetate (para 0107). 

	For claim 37, Bruce discloses the article of footwear as in claim 31, further comprising a midsole element including at least one of (a) a plate formed from a semi-rigid polymer material, (b) a combination of a plate and foam material, or (c) a plurality of foam-based and semi-rigid structures (footwear plate 300, paras 0105-0108). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732